Citation Nr: 0824232	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-15 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas




THE ISSUE

Entitlement to nonservice-connected disability pension 
benefits.




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The appellant was a member of the Nebraska Army National 
Guard from February 1963 to February 1969 and from March 1983 
to May 2000, and he served an initial period of active duty 
for training (ACDUTRA) from June 15, 1963 to December 14, 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).  


FINDING OF FACT

The appellant did not serve on active duty during a period of 
war.   


CONCLUSION OF LAW

The criteria for basic eligibility for nonservice-connected 
pension benefits have not been met.  38 U.S.C.A. §§ 101, 1521 
(West 2002); 38 C.F.R. §§ 3.1, 3.3, 3.6 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Although VA has statutory and regulatory notice and duty to 
assist provisions under the Veterans Claims Assistance Act 
(VCAA), those provisions are not applicable here where 
resolution of the claim is as a matter of law.  See Manning 
v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the 
VCAA has no effect on appeal limited to matter of law); Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that 
the VCAA is not applicable where law is dispositive); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  Pension 
is payable to a veteran who served for 90 days or more during 
a period of war and who is permanently and totally disabled 
due to nonservice-connected disabilities which are not the 
result of the veteran's willful misconduct.  38 U.S.C.A. § 
1521.  Basic entitlement to pension exists if a veteran 
served in the active military, naval, or air service for 90 
days or more during a period of war; or served in the active 
military, naval, or air service during a period of war and 
was discharged or released from such service for a service-
connected disability; or served in the active military, 
naval, or air service for a period of 90 consecutive days or 
more and such period began or ended during a period of war; 
or served in the active military, naval, or air service for 
an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war.  38 
U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The appellant contends that he is entitled to nonservice-
connected pension benefits.  Specifically, he argues that he 
had active duty in 1963 for 181 days, which is shown on his 
Form DD 214.  He also alleges that he had service in the Army 
Reserves for 25 years, and that he served as part of the 
Selected Reserve Force while in the Nebraska Army National 
Guard during the Vietnam War between 1965 and 1968 or 1969.  
The veteran further indicates that he was in the Army 
Reserves during the Cold War era.

The appellant's service records reveal that he was a member 
of the Army National Guard of Nebraska from February 1963 to 
February 1969 and from March 1983 to May 2000.  As reflected 
by his Form DD 214, the appellant served an initial verified 
period of ACDUTRA from June 15, 1963 to December 14, 1963.  
Although the appellant may have had periods of ACDUTRA and/or 
INACDUTRA between 1963 and 2000, this does not qualify him 
for entitlement to nonservice-connected pension benefits.  
ACDUTRA is specifically exempted from the definition of 
active duty.  38 C.F.R. § 3.6(b)(1).  Furthermore, although 
the appellant's verified period of ACDUTRA encompassed more 
than 90 days, the year 1963 does not fall within any period 
of war.  Therefore, the appellant's verified ACDUTRA service 
in 1963 was not active service and did not take place during 
any time period specified by law as wartime.  Thus, the Board 
finds that the appellant's 1963 ACDUTRA service does not meet 
the basic eligibility requirements for nonservice-connected 
pension benefits, as he did not have active service during a 
period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.

With regard to the appellant's argument that his service in 
the Army Reserves during the Vietnam War and the Cold War 
entitles him to nonservice-connected pension benefits, the 
Board notes that, unless called to active duty, Reserve 
service does not qualify the appellant for pension purposes.  
At most, the appellant would have been called to ACDUTRA 
which, as noted above, is specifically exempted from the 
definition of active duty.  38 C.F.R. § 3.6(b)(1).  Without 
evidence that the appellant was recalled or reenlisted to 
full, active duty status during a period of war, his service 
in the Reserves does not qualify him for pension benefits.  
The appellant's claims file does not reflect such a recall or 
reenlistment, and the appellant has not alleged such.  

As the veteran lacks qualifying military service during a 
period of war, his claim for nonservice-connected pension 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Accordingly, eligibility for 
nonservice-connected pension benefits must be denied.


ORDER

Entitlement to nonservice-connected disability pension 
benefits is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


